DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the RCE/amendment, arguments and remarks, filed on 1/24/2022, in which claim(s) 1-23 is/are presented for further examination.
Claim(s) 1, 11 and 23 has/have been amended.
Claim(s) 1-23 is/are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 1/24/2022, has been entered.

Response to Amendments
Applicant’s amendment(s) to claim(s) 1, 11 and 23 has/have been accepted.  Support was found in at least page 12, lines 12-26 and page 22, line 24-page 25, line 13 of the specification.
The examiner thanks applicant’s representative for pointing out where he believes there is support for the amendment(s).

Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 1/24/2022, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach the limitations of claim 1.  An updated search did not reveal any prior art that would anticipate or render obvious the invention as presented in the claim.  Specifically, the prior art does not teach:
“maintaining a plurality of local user definitions associated with a plurality of local user accounts having access to a local file system (LFS) hosted by said local file storage system, each of said local user definitions including a user identifier uniquely identifying a particular user and a first permission definition identifying a first subset of a plurality of data objects of said LFS accessible to said particular user and other data objects of said LFS inaccessible to said particular user, said first subset including a plurality of data objects;
capturing a local user state snapshot indicative of said local user definitions;
communicating with said remote file storage system, said remote file storage system maintaining a global user directory comprising a plurality of global user definitions associated with a plurality of global user accounts, each of said global user accounts having access to at least one of a remote file system (RFS) hosted by said remote file storage system and said LFS, each of said local user definitions corresponding to one of said global user definitions;
receiving a remote user state snapshot indicative of said global user definitions;
comparing said local user state snapshot and said remote user state snapshot to identify differences between said local user definitions and said global user definitions;
generating update information based at least in part on said differences;
providing said update information to said remote file storage system to facilitate synchronization of said global user definitions with said local user definitions as of a first time;
receiving a user event including information indicative of a change made to an altered global user definition after said first time, said change including replacing a first global permission definition of said altered global user definition that identifies said first subset of said plurality of data objects of said LFS with a second global permission definition that identifies a second subset of said plurality of data objects of said LFS accessible to said particular user; and
altering a corresponding one of said local user definitions based on said user event to synchronize said corresponding local user definition and said altered global user definition; and wherein
said step of altering a corresponding one of said local user definitions includes replacing said first permission definition with a second permission definition that identifies said second subset of said plurality of data objects of said LFS, said second subset being different from said first subset and including a plurality of data objects;
said information indicative of said change made to said altered global user definition includes an identifier associated with said user identifier and uniquely associating said particular user with said change; and
said information indicative of said change made to said altered global user definition includes data indicative of a particular change made to said altered global user definition with respect to said uniquely associated particular user.”.
Claim(s) 11 and 23 recite(s) features similar to those of claim 1 and is/are allowed for at least the same reasons.
The dependent claim(s), which depend directly or indirectly upon claim(s) 1, 11 and 23, is/are also distinct from the prior art for at least the same reasons.
After further review of the results of the searches conducted and the claims most currently amended, the examiner is persuaded that the prior art does not teach the above described and highlighted major features in independent claim(s) 1, 11 and 23 and other recited features.
An updated search for prior art was conducted.  The prior art searched and examined do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipates nor renders obvious the recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
Pertinent prior art was discovered, but does neither anticipate nor render obvious the claimed subject matter.
Sharma et al., 11,144,510, discloses synchronizing file systems with large namespaces and the use of snapshots, but does not disclose global user definitions.  Additionally, Sharma does not disclose the described and highlighted major features in independent claim 1.
Wijayaratne et al., 2020/0073854, discloses policy based synchronization of remote and local file systems and the use of snapshots, but does not disclose global user definitions.  Additionally, Wijayaratne does not disclose the described and highlighted major features in independent claim 1.
Wijayaratne et al., 10,380,076, discloses policy based synchronization of remote and local file systems and the use of snapshots, but does not disclose global user definitions.  Additionally, Wijayaratne does not disclose the described and highlighted major features in independent claim 1.
Parkinson et al., 2014/0006354, discloses executing cloud command for a distributed file system and the use of snapshots.  Additionally, Parkinson does not disclose the described and highlighted major features in independent claim 1.
Davis et al., 2014/0006357, discloses restoring an archived file in a distributed file system and the use of snapshots.  Additionally, Davis does not disclose the described and highlighted major features in independent claim 1.
Davis et al., 2014/0006465, discloses managing a global namespace for a distributed file system and the use of snapshots.  Additionally, Davis does not disclose the described and highlighted major features in independent claim 1.
Sharpe et al., 2014/0007239, discloses performing anti-virus checks for a distributed file system and the use of snapshots.  Additionally, Sharpe does not disclose the described and highlighted major features in independent claim 1.
Saito et al., 8,311,980, discloses namespace consistency for a wide-area file system, but does not disclose the use of snapshots.  Additionally, Saito does not disclose the described and highlighted major features in independent claim 1.
Sharma et al., 2011/0307442, discloses transparent access mechanism for local and remote data, but does not disclose the use of snapshots and global user definitions.  Additionally, Sharma does not disclose the described and highlighted major features in independent claim 1.
Chhajer et al., 2009/0327854, discloses analysis of database performance reports and the use of snapshots, but does not disclose global user definitions.  Additionally, Chhajer does not disclose the described and highlighted major features in independent claim 1.
Wong et al., 2009/0094252, discloses remote file virtualization in a switched file system and the use of snapshots.  Additionally, Wong does not disclose the described and highlighted major features in independent claim 1.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: May 4, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152